
Exhibit 10.1


THIRD AMENDMENT AND WAIVER
THIRD AMENDMENT AND WAIVER, dated as of May 1, 2017 (this “Amendment”), to the
Credit Agreement, dated as of March 19, 2014, among RENT-A-CENTER, INC., a
Delaware corporation (the “Borrower”), the lenders party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents party thereto (as
amended by the First Amendment dated as of February 1, 2016, the Second
Amendment effective as of September 30, 2016, and as may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement shall be used in this Amendment with their
defined meanings unless otherwise defined herein.
W I T N E S S E T H :
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and
WHEREAS, the Borrower has requested a temporary waiver of the financial
covenants,
WHEREAS, subject to the terms and conditions of this Amendment, the Lenders are
willing to agree to amend and waive the terms of the Credit Agreement as herein
provided;
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.    Waiver. The Lenders hereby temporarily waive compliance with
Section 7.1(a) and (c) of the Credit Agreement, in each case for the Reference
Quarter ending March 31, 2017, which waiver shall terminate as of June 30, 2017.
SECTION 2.    Amendment to Section 1.1 (Defined Terms). Section 1.1 of the
Credit Agreement is hereby amended by deleting the reference to ““Notes
Payments”: as defined in Section 7.9(a).”
SECTION 3.    Amendment to Section 6.2(b) (Certificates; Other Information). The
parties hereto hereby agree that the certificates required to be delivered
pursuant to Section 6.2(b) of the Credit Agreement concurrently with the
delivery of financial statements for the fiscal quarter ended March 31, 2017
shall instead be required to be delivered on or prior to June 30, 2017.
SECTION 4.    Amendments to Section 7.1 (Financial Condition Covenants).
(a)    Section 7.1(b) of the Credit Agreement is hereby deleted in its entirety
and replaced by the following:
“(b)    Consolidated Senior Secured Leverage Ratio. (i) Prior to December 31,
2016, permit, as of the last day of any Reference Quarter, the Consolidated
Senior Secured Leverage Ratio as of the last day of the period of four
consecutive fiscal quarters of the Borrower ending on such Reference Quarter to
exceed 2.75 to 1.00, (ii) permit, as of December 31, 2016, the Consolidated
Senior Secured Leverage Ratio as of the last day of the period of four
consecutive fiscal quarters of the Borrower ending on such date to exceed 2.50
to 1.00, and (iii) commencing on March 31, 2017 and thereafter, permit, as of
the last day of any Reference Quarter, the Consolidated Senior Secured Leverage
Ratio as of the last day of the period of four




--------------------------------------------------------------------------------

2
        


consecutive fiscal quarters of the Borrower ending on such Reference Quarter to
exceed 2.00 to 1.00.”


(b)     The grid set forth in Section 7.1(c) of the Credit agreement is hereby
amended by deleting the reference to “; provided that, at any time during a
Reference Quarter, the Borrower may, at its election, upon written notice to the
Administrative Agent (which the Administrative Agent shall promptly provide to
each Lender), irrevocably raise the Consolidated Fixed Charge Coverage Ratio
covenant level to 1.75 to 1.00, effective as of the last day of such Reference
Quarter and each Reference Quarter thereafter.”
SECTION 5.    Amendment to Section 7.2 (Indebtedness). Section 7.2(h) of the
Credit Agreement is hereby amended by deleting the reference to “$100,000,000”
and substituting in lieu thereof “$25,000,000”.
SECTION 6.    Amendment to Section 7.3 (Liens). Section 7.3(m) of the Credit
Agreement is hereby amended by deleting the reference to “$60,000,000” and
substituting in lieu thereof “$10,000,000”.
SECTION 7.    Amendments to Section 7.5 (Disposition of Property).
(a)    Section 7.5(e) of the Credit Agreement is hereby amended by inserting the
text “(other than the Borrower’s corporate headquarters in Plano, Texas)”
immediately following the text “the Disposition in any fiscal year of other
property”;
(b)    Section 7.5(k) of the Credit Agreement is hereby deleted in its entirety
and replaced by the following:
“(k)    [Reserved].”
SECTION 8.    Amendments to Section 7.6 (Restricted Payments).
(a)    Section 7.6(b) of the Credit Agreement is hereby deleted in its entirety
and replaced by the following:
“(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would immediately result therefrom, the Borrower may declare and
make regularly scheduled dividends (“dividends”) with respect to its Capital
Stock as follows: if, after giving pro forma effect to such dividends, the
Consolidated Senior Leverage Ratio as of the last day of the most recent fiscal
quarter for which the relevant financial information available is:
(i) less than or equal to 2.50 to 1.00, then such dividends shall not exceed
$25,000,000 in the aggregate in any fiscal year of the Borrower;
(ii) less than or equal to 3.75 to 1.00 and is greater than 2.50 to 1.00, then
such dividends shall not exceed $20,000,000 in the aggregate in any fiscal year
of the Borrower; and
(iii) greater than 3.75 to 1.00, then such dividends shall not exceed
$15,000,000 in the aggregate in any fiscal year of the Borrower, when taken
together with the dividends made pursuant to Section 7.6(b)(ii);”




--------------------------------------------------------------------------------

3
        


(b)    Section 7.6(c) of the Credit Agreement is hereby deleted in its entirety
and replaced by the following:
“(c)    [Reserved];”
SECTION 9.    Amendment to Section 7.8 (Investments). Section 7.8(l) of the
Credit Agreement is hereby amended by deleting the reference to “$100,000,000”
and substituting in lieu thereof “$25,000,000”.
SECTION 10.    Amendment to Section 7.9 (Payments and Modifications of Certain
Debt Instruments and Qualified Preferred Stock). Section 7.9(a) of the Credit
Agreement is hereby deleted in its entirety and replaced by the following:
“(a)    Make or offer to make any payment, prepayment, repurchase or redemption
of or otherwise defease or segregate funds with respect to the Senior
Subordinated Notes or the Senior Unsecured Notes, other than interest payments
expressly required by the terms thereof and other than pursuant to prepayments
or repayments thereof with the proceeds of Senior Subordinated Notes or, in the
case of the Senior Unsecured Notes, with the proceeds of other Senior Unsecured
Notes.”
SECTION 11.    Revolving Loans Availability; Use of Proceeds.
(a)    From the Third Amendment Effective Date (as defined below) through June
30, 2017 (the “Waiver Period”), the agreement of each Lender to make any
extension of credit under the Revolving Facility (including any issuance,
increase or extension of a Letter of Credit) requested to be made by it on any
date shall be subject to such extension of credit not resulting in the aggregate
Revolving Extensions of Credit outstanding at such time exceeding $225,000,000.
(b)    The Borrower covenants and agrees that it shall use the proceeds of any
extension of credit made under the Credit Agreement (including any Incremental
Term Loan and any issuance, increase or extension of a Letter of Credit) during
the Waiver Period solely for working capital purposes, and as of the date of any
such extension of credit it shall be deemed to represent that the proceeds of
such Loan or Letter of Credit shall be used for working capital purposes.
SECTION 12.    Conditions to Effectiveness. This Amendment shall become fully
effective on the date on which the Administrative Agent receives this Amendment
executed and delivered by a duly authorized officer of the Borrower, the
Required Lenders and the Majority Facility Lenders in respect of the Revolving
Facility (the “Third Amendment Effective Date”).
SECTION 13.    Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and each Lender that (immediately
before and after giving effect to this Amendment) the representations and
warranties set forth in Section 4 of the Credit Agreement are true and correct
in all material respects on and as of the Third Amendment Effective Date with
the same effect as though made on and as of the Third Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date).




--------------------------------------------------------------------------------

4
        


SECTION 14.    GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS:
(a)    No Change. Except as expressly provided herein, no term or provision of
the Credit Agreement shall be amended, modified or supplemented, and each term
and provision of the Credit Agreement shall remain in full force and effect and
is hereby ratified and confirmed in all respects, in each case as amended by
this Amendment. This Amendment shall constitute a Loan Document.
(b)    Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by a combination of such means, shall be effective
as delivery of a manually executed counterpart hereof.
(c)    Payment of Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment, including, without limitation, the reasonable fees, disbursements and
other charges of counsel for the Administrative Agent.
(d)    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.


[Signature Pages Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 
RENT-A-CENTER, INC.
 
 
 
 
By:
/s/ Mark E. Speese
 
 
Mark E. Speese
 
 
Chief Executive Officer
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent and a Lender
 
 
 
 
By:
/s/ Maria Riaz
 
 
Maria Riaz
 
 
Vice President
 
 
 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender
 
 
 
 
By:
/s/ David McCauley
 
 
David McCauley
 
 
Senior Vice President
 
 
 
 
COMPASS BANK,
 
 
as a Lender
 
 
 
 
By:
/s/ Khoa Duong
 
 
Khoa Duong
 
 
Vice President
 
 
 
 
SunTrust Bank,
 
 
as a Lender
 
 
 
 
By:
/s/ Justin Lien
 
 
Justin Lien
 
 
Director



THIRD AMENDMENT AND WAIVER SIGNATURE PAGE

--------------------------------------------------------------------------------

        


 
FIFTH THIRD BANK,
 
 
as a Lender
 
 
 
 
By:
/s/ Brian Anderson
 
 
Brian Anderson
 
 
Vice President
 
 
 
 
COMERICA BANK,
 
 
as a Lender
 
 
 
 
By:
/s/ Chris Reed
 
 
Chris Reed
 
 
Vice President
 
 
 
 
Branch Banking and Trust Company,
 
 
as a Lender
 
 
 
 
By:
/s/ Janet Wheeler
 
 
Janet Wheeler
 
 
Vice President
 
 
 
 
INTRUST Bank, N.A.,
 
 
as a Lender
 
 
 
 
By:
/s/ Marlon E. King
 
 
Marlon E. King
 
 
Division Director









THIRD AMENDMENT AND WAIVER SIGNATURE PAGE